         Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 1 of 24


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                        :
EVA TONIN
                                        :

     v.                                 :     Civil Action No. DKC 19-0323

                                        :
BALTIMORE CITY POLICE DEPARTMENT
                                        :

                              MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

discrimination action is the motion to dismiss filed by Defendant

Baltimore City Police Department.           (ECF No. 11).    The issues have

been fully briefed, and the court now rules, no hearing being

deemed necessary.        Local Rule 105.6.       For the following reasons,

the motion to dismiss will be denied in part and granted in part.

I.   Background

     Eva Tonin (“Plaintiff”), a female of Italian descent, is a

current employee of the Baltimore City Police Department (“BCPD”

or “Defendant”).1       Defendant hired Plaintiff in August 2012. After

Plaintiff’s      successful      completion    of   a   probationary   period,

Defendant assigned her to the Southwest District (“SWD”) in 2013.

Sergeant      John    Ferinde,    an   American     male,   was   Plaintiff’s

supervisor.      Plaintiff alleges that Sergeant Ferinde “regularly




     1 Unless otherwise noted, the facts outlined here are set
forth in the complaint and construed in the light most favorable
to Plaintiff.
        Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 2 of 24


subjected her to discriminatory harassment based on her sex,

national origin, and retaliation.”             (ECF No. 1, ¶ 10).

        In March 2016, “Plaintiff was involved in a work related car

accident and suffered injuries to her hip.”               (ECF No. 1, ¶ 11).

The hip impairment limited Plaintiff’s ability to bend, stand, and

walk.      The complaint is not entirely clear when, but at some point

after      the    car   accident   and   before   November      2016,   Plaintiff

complained about Sergeant Ferinde’s actions and self-reported

anxiety, depression, and stress resulting from those actions.

        In 2016, Plaintiff faced several disciplinary actions.              (ECF

No.   1,    ¶¶    16-19).    On    September    28,   2016,    Defendant   issued

Plaintiff two Notifications of Internal Investigation: (1) CIU 16-

01518 regarding alleged incidents on June 24, 2016 and (2) CIU 16-

02145 regarding alleged incidents on July 31, 2016, September 4,

2016, and September 28, 2016.            (Id., ¶ 16).    On October 17, 2016,

Sergeant Ferinde “filed an internal investigation complaint (CIU

16-02290) against Plaintiff for alleged failure to follow chain of

command, minor neglect of duty, and disobeying a directive.” (Id.,

¶ 17).           Seemingly   related     to    that   internal     investigation

complaint, “Defendant issued Plaintiff another Notification of

Internal Investigation” on October 20, 2016.                  Plaintiff concedes

that she committed the underlying infractions but contends that

Sergeant Ferinde did not discipline similarly situated coworkers




                                          2
         Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 3 of 24


outside      her     protected    classes    for      committing     comparable

infractions.       (Id., ¶ 19).

     On October 23, 2016, Plaintiff filed an internal complaint

alleging      that     Sergeant    Ferinde     “had     subjected      her    to

discrimination and hostile work environment based on her sex,

national origin, and retaliation for reporting his actions.”                 On

November 10, 2016, Defendant suspended Plaintiff’s police powers

for medical reasons, identified as extreme emotional distress

affecting her ability to perform her duties. On November 15, 2016,

Plaintiff      received     therapy    at    Interdynamics         (Defendant’s

contractor for psychological counseling).             (ECF No. 1, ¶ 22).     The

therapist “diagnosed Plaintiff with extreme anxiety, confusion,

inability     to   concentrate,    daily    crisis,    difficulty    sleeping,

disturbance in appetite, [and] nightmares” and requested Plaintiff

undergo a Fitness for Duty examination.            (Id., ¶ 23).     On November

21, 2016, Plaintiff filed a charge of discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”)

alleging national origin and sex discrimination and retaliation

(the “2016 EEOC Charge”).2        (Id., ¶ 25, see also ECF No. 11-4).




     2 The 2016 EEOC Charge identified Sergeant Ferinde and
Lieutenant Stanley as the discriminating officials. (ECF No. 1,
¶ 25, see also ECF No. 11-4).     This is the only reference to
Lieutenant Stanley in the complaint. The 2016 EEOC Charge did not
identify any specific adverse actions, stating generally:
“Beginning in or around March 2016 and continuing to present, I
have been repeatedly disciplined for things that similarly-
situated [o]fficers are not disciplined for, and Sergeant Ferinde
                                3
           Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 4 of 24


       In December 2016, Plaintiff underwent hip surgery.                   From

December 2016 to February 2017, Plaintiff was on medical leave.

During this time, Plaintiff received treatment from Dr. Kenneth

Tapper, with MedStar Health, and Mary Louise Gercke, a nurse at

Mercy Medical Center Public Safety Infirmary (“PSI”), another of

Defendant’s contractors.3           Dr. Tapper and Ms. Gercke disagreed

about when Plaintiff would be able to return to work.               On January

20, 2017, Dr. Tapper determined Plaintiff could not return to work

until February 17, 2017.         (ECF No. 1, ¶ 27).      On February 10, 2017,

Ms. Gercke asked Plaintiff about her physical limitations and

commented that Plaintiff could return to work because she could

squat. (Id., ¶ 28). Plaintiff informed Ms. Gercke of Dr. Tapper’s

recommendation.         Ms. Gercke also asked Plaintiff about the 2016

EEOC       Charge,   which   Plaintiff    had   not   disclosed,    “caus[ing]

Plaintiff to become visibly upset and cry.”              (Id., ¶ 29).

       The date of Plaintiff’s return to work is unclear.            After the

January appointment, Dr. Tapper revised his recommended date for

Plaintiff to return to work at least twice.                (ECF No. 1, ¶¶ 32-

33).       On March 17, 2017, Dr. Tapper concluded Plaintiff could not

return to work until April 1, 2017.             (Id.).   Plaintiff identifies

her return to work as occurring both in February 2017, (id., ¶ 30),



has harassed me by yelling and cursing at me.”              (ECF No. 11-4, at
1).

       3
       Plaintiff does not explain Dr. Tapper’s or MedStar Health’s
connection to Defendant.
                                 4
           Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 5 of 24


and on May 25, 2017 (id., ¶¶ 48, 51).                  She must have returned to

work in some capacity in February 2017, however, because “Defendant

issued two disciplinary actions under Preventable Departmental

Accidents” at that time.             (Id., ¶ 30).       Plaintiff again concedes

that she committed the underlying infractions but contends that

Defendant did not discipline similarly situated coworkers outside

her    protected      classes    for   committing       comparable   infractions.

(Id., ¶ 31).

       In April 2017, Internal Affairs (“IA”) contacted Plaintiff to

coordinate “an interview regarding the four . . . open IA cases

that       ‘were   connected    to   Plaintiff’s       EEOC   complaint’     against

[Sergeant] Ferinde.”4           (ECF No. 1, ¶ 34).        In May 2017, Plaintiff

learned that “Defendant did not recognize ‘stress medical’ as ‘line

of    duty’     and   would    not   pay   for   her    leave[.]”    (Id.,    ¶ 41).

Plaintiff contacted Gale Dyson, an administrative secretary for

the SWD, who “confirmed that Defendant would not pay for ‘stress

medical[]’” and advised that Plaintiff had exhausted her accrued

leave hours, accrued a negative leave balance, and faced wage




       4
       The four open IA cases appear related to the Notifications
of Internal Investigation issued to Plaintiff by Defendant in
September and October 2016: (1) CIU 16-01518; (2) CIU 16-02145;
and (3) CIU 16-02290. (ECF No. 1, ¶¶ 16-18). The complaint is
unclear, however, and there is a possibility that these four cases
relate to Plaintiff’s complaints against Sergeant Ferinde. (Id.,
¶ 36 (“Plaintiff reported to IA as directed and overheard
[Detective Gordon] speaking with other [d]etectives who commented
that Plaintiff’s cases were ‘bull sh*t’ and there was nothing to
sustain.”)).
                                 5
            Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 6 of 24


garnishment.          (Id., ¶ 42).      Defendant did not provide Plaintiff

the option of utilizing its leave donation program.

        On May 22, 2017, Plaintiff had a therapy session with Kimberly

M. DeBerry, PhD, an Interdynamics counselor. Dr. DeBerry requested

that Plaintiff be transferred from the SWD upon her return to light

duty.          (ECF   No.     1,    ¶ 47).        Sergeant    Hunter,   the   former

administrative sergeant for the SWD, denied the transfer “stating

that Plaintiff’s injury was not recognized as ‘line of duty’ by

the city and therefore Interdynamics is not considered.”                        (Id.,

¶ 48).        Plaintiff unsuccessfully sought a meeting with Sergeant

Hunter to discuss the denial.               On May 25, 2017, Plaintiff returned

to work and learned “that she was assigned to work the front desk

for the [SWD] which caused Plaintiff to experience a severe panic

attack.”         (Id., ¶ 52).       After the panic attack, she received an

assignment to the Eastern District for the night.

        Beginning      June    1,   2017,    “Plaintiff      was   assigned   to   the

Juvenile Booking Unit with [Sergeant Abdulmalik Lundy] as her

direct supervisor and [Lieutenant] Charles Carter as her second-

line        supervisor.”5      (ECF    No.   1,    ¶ 56).     Plaintiff   met      with

Lieutenant Carter and explained that prisoner contact exacerbated

her mental health struggles.                 (Id., ¶ 57).      Plaintiff also met

with Sergeant Lundy and “disclosed that she suffered from severe


        5
       Plaintiff interchangeably identifies Abdulmalik Lundy as
both a Lieutenant and a Sergeant. The opinion will identify him
as Sergeant Lundy.
                                6
      Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 7 of 24


anxiety/panic attacks[.]” (Id., ¶ 58).                    Plaintiff remained on

light duty (due to her depression and stress) while assigned to

the Juvenile Booking Unit although she had been cleared from light

duty due to her hip injury on February 10, 2017.                   (Id., ¶ 61).

Throughout    June    2017,     Plaintiff         participated    in    an   early

intervention program.         (Id., ¶¶ 62-66).         Plaintiff also details

progress made by Internal Affairs regarding the open IA cases from

July 2017 to October 2017.         She indicates that Detective Gordon

“requested information about her EEOC complaints[]” and “explained

that the complaints filed by [Sergeant] Ferinde against Plaintiff

were baseless and would be closed as unsubstantiated which[,] in

his opinion, strengthened Plaintiff’s EEOC complaints.”                      (Id.,

¶¶ 71-72).

     In February or March of 2018, all personnel in the Juvenile

Booking Unit, except for Plaintiff, attended training for inmate

fingerprinting       certification.          Lieutenant        Carter    informed

Plaintiff that she was excluded because she was on light duty but

Plaintiff alleges that another similarly situated coworker on

light duty attended the training.             On March 19, 2018, Plaintiff

filed a second charge of discrimination with the EEOC alleging

disability,    national       origin,       and     sex     discrimination     and

retaliation (the “2018 EEOC Charge”).              (ECF No. 1, ¶ 79; see also

ECF No. 11-2).   The 2018 EEOC Charge did not identify any specific

adverse actions.      (ECF No. 11-2, at 2-5).


                                        7
           Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 8 of 24


       On April 4, 2018, Lieutenant Carter informed Plaintiff “that

she had to perform fingerprinting duties which required . . .

direct contact with prisoners.”                  (Id., ¶ 80).    Plaintiff met with

Sergeant Lundy and Lieutenant Carter “and explained again that she

suffered       from       disabilities     and    the   negative    impact     prisoner

contact had on her.”              (Id., ¶ 81).     She reminded them that she had

no prisoner contact “for almost one year without any issues.”

(Id., ¶ 82).          Lieutenant Carter requested medical documentation

but commented “that Plaintiff ‘could have the doctor write whatever

[she] wanted[.]’” (Id., ¶ 83). On April 9, 2018, Lieutenant Carter

“demanded that Sergeant Foster direct Plaintiff to go to PSI and

obtain a discharge paper to prove that she cannot have contact

with prisoners.”6               (Id., ¶ 85).     That same day, Plaintiff had a

therapy       session          with   Thomas   Green,    M.D.,     an   Interdynamics

counselor, and he confirmed that “contact with inmates is likely

to worsen Plaintiff’s symptoms and delay recovery.”                      (Id., ¶¶ 85-

87).       The next day, “Plaintiff reported to PSI with Dr. Green’s

medical documents and met with Officer Lovitt, police liaison, and

explained       .     .    .    [Lieutenant]      Carter’s   request     for    medical

documentation.”            (Id., ¶ 88).        Officer Lovitt directed Plaintiff

to Sergeant Ferinde for guidance.7                      After Plaintiff met with


       6
       Sergeant Foster’s position vis-à-vis Lieutenant Carter and
Plaintiff is unclear.

       7
       Here, the complaint again identifies Sergeant Ferinde as
Plaintiff’s supervisor. (ECF No. 1, ¶ 89). It is unclear whether
                               8
      Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 9 of 24


Officer Lovitt, someone - Plaintiff does not identify who -

escorted Plaintiff to meet with the Director of PSI, Dr. Aatif

Hayat.   “Dr. Hayat produced an [o]rder dated the same day (April

10, 2018) signed by [Sergeant] Ferinde ordering a Fitness for Duty

test based on no contact with prisoners.”         (Id., ¶ 93).    Plaintiff

informed Dr. Hayat that she had counsel and that she had filed an

EEOC complaint against Sergeant Ferinde.           Dr. Hayat and Officer

Lovitt spoke, and Dr. Hayat decided against performing a Fitness

for Duty test that day.

     “From April 11, 2018 to present, Plaintiff has been required

to have direct contact with prisoners.”             (ECF No. 1, ¶ 100).

Lieutenant    Carter   continued     to    seek     Plaintiff’s    medical

documentation regarding her contact with prisoners and directed

Plaintiff to perform fingerprinting duties.           On April 24, 2018,

Plaintiff submitted a request for reasonable accommodations.            On

May 14, 2018, Sergeant Lundy informed Plaintiff that she would be

responsible for the duties at Central Booking Intake Facility

(“CBIF”), involving “continuous and frequent contact with adult

inmates.”    (Id., ¶ 111).   On May 17, 2018, Plaintiff amended the

2018 EEOC Charge “to include the ongoing incidents.”         (Id., ¶ 114;

see also ECF No. 11-3).




Sergeant Ferinde continued to be her supervisor, along with
Lieutenant Carter and Sergeant Lundy, when Plaintiff was assigned
to the Juvenile Booking Unit.
                                9
     Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 10 of 24


     As the parties explain (and contest) in their papers, the

remaining facts outlined in the complaint relate to a third charge

of discrimination filed by Plaintiff with the EEOC on March 12,

2019 (the “2019 EEOC Charge”).       On September 6, 2018, Defendant

scheduled a Fitness for Duty examination for Plaintiff with Dr.

Hayat on September 12, 2018.        (ECF No. 1, ¶ 115).        Dr. Hayat

concluded “that Plaintiff was able to work with the limitation of

no enforcement duties.”     (Id., ¶ 116).      Dr. Hayat also directed

Plaintiff to return in four weeks for a follow up appointment.

(Id.). Plaintiff reported to PSI for medical evaluation in October

2018, November 2018, December 2018, and January 2019.                  (Id.,

¶ 117). During this time, Plaintiff alleges that Lieutenant Carter

“continued ongoing harassment” of her by subjecting her to less

desirable assignments (in particular, assigning her to CBIF),

refusing to rotate other available officers to CBIF, and removing

Plaintiff from desk duties.      (ECF No. 1, ¶¶ 118-19).       Plaintiff

discussed the unfair assignment with Lieutenant Carter and he

“explained that he needed ‘two males’ in the cell block area

because they are stronger so Plaintiff had to be assigned to CBIF.”

(Id., ¶ 120). In November 2018, Dr. Hayat’s discharge instructions

recommended two limitations: (1) no enforcement duties and (2) no

prisoner contact.   (Id., ¶ 123).       Lieutenant Carter then assigned

Plaintiff to the cell block area.       (Id., ¶ 124).




                                   10
      Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 11 of 24


      On November 6, 2018, the EEOC dismissed Plaintiff’s 2018 EEOC

Charge.   (ECF No. 1, ¶ 6).       On February 3, 2019, Plaintiff filed

the   instant     complaint     and   asserted    nine    claims:     (1)   sex

discrimination under Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. §§ 2000e et seq. (“Count I”); (2) national

origin    discrimination      under    Title     VII    (“Count     II”);   (3)

retaliation under Title VII (“Count III”); (4) discriminatory

hostile   work    environment    under   Title    VII    (“Count    IV”);   (5)

retaliatory hostile work environment under Title VII (“Count V”);

(6) disability discrimination in violation of the Americans with

Disabilities Act (“ADA”), 42 U.S.C.            12101 et seq. (“Count VI”);

(7) failure to accommodate in violation of the ADA (“Count VII”);

(8) retaliation under the ADA (“Count VIII”); (9) hostile work

environment under the ADA (“Count IX”).8           Counts I through V are

the Title VII claims and Counts VI through IX are the ADA claims.

On October 7, 2019, Defendant filed the presently pending motion

to dismiss.9     (ECF No. 11).   Plaintiff responded (ECF Nos. 14; 15),

and Defendant replied (ECF No. 20).


      8As Defendant notes, the complaint “incorrectly contains two
separate Count VIII[s].” (ECF No. 11-1, at 3 n.2). The opinion
refers to the second-listed Count VIII as Count IX.

      9Defendant seeks dismissal under both Fed.R.Civ.P. 12(b)(1)
and Fed.R.Civ.P. 12(b)(6).     (ECF No. 11, at 1).    Presumably,
Defendant   thinks   Plaintiff’s    alleged failure  to   exhaust
administrative remedies merits dismissal under Fed.R.Civ.P.
12(b)(1). The Supreme Court of the United States recently held
that failure to exhaust is not jurisdictional. Fort Bend Cty. V.
Davis, 139 S.Ct. 1843, 1848-51 (2019).
                                 11
      Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 12 of 24


II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.       Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).           In evaluating the complaint,

unsupported legal allegations need not be accepted.                 Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                Legal

conclusions   couched    as    factual     allegations   are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).     “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”           Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2).         Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”            Id.

III. Analysis

      It is extremely difficult to resolve the motion to dismiss

because the complaint, and the parties’ papers, do not clearly

delineate the adverse employment actions about which Plaintiff

complains,    with     the     exception     of    discriminatory     hostile


                                     12
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 13 of 24


environment and retaliatory hostile environment.                   There is simply

no way to assess the claims in Counts I through III without more

specification.

      An adverse employment action for disparate treatment claims

“is   a   discriminatory     act   which      adversely   affects      the   terms,

conditions, or benefits of the plaintiff’s employment.”                   James v.

Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004).                   A

new job assignment that is less appealing to the employee is

insufficient unless the plaintiff can show that the reassignment

had some detrimental effect.         Id. at 376.      “[A]bsent any decrease

in    compensation,    job     title,        level   of   responsibility,        or

opportunity    for    promotion,     reassignment         to   a    new   position

commensurate with one’s salary level does not constitute an adverse

employment action even if the new job does cause some modest stress

not present in the old position.”             Id. (quoting Boone v. Goldin,

178 F.3d 253, 256-57 (4th Cir. 1999).

      The “standard for establishing an adverse employment action

under Title VII’s antiretaliation provision is more expansive than

the standard for demonstrating a tangible employment action under

the statute’s discrimination provisions.”             Ray v. Int’l Paper Co.,

909 F.3d 661, 670 (4th Cir. 2018).             “An adverse employment action

is one that ‘well might have dissuaded a reasonable worker’ from

engaging in protected conduct.” Id. (quoting Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)).             “Although an adverse


                                        13
     Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 14 of 24


action need not affect the terms and conditions of employment,

there must be some direct or indirect impact on an individual’s

employment as opposed to harms immaterially related to it.”            Id.

(citations and quotation marks omitted).            As outlined infra,

Plaintiff will be allowed to amend and supplement to specify, if

she is able, any adverse employment actions and to link those

alleged adverse employment actions to her protected actions.

     Defendant contends that Plaintiff “improperly included time-

barred facts to support her claims[,]” “[failed] to exhaust her

administration remedies,” and “failed to make out a claim for [sex]

and national origin discrimination.”          (ECF No. 11-1, at 2).

Plaintiff   largely   disagrees,   although   she   concedes    that   she

included certain time-barred information only for background.

     A.     Timeliness and Exhaustion of Administrative Remedies

     The ADA and Title VII require a plaintiff to file an EEOC

charge of discrimination within a prescribed limitations period.

See 42 U.S.C. § 2000e-5(e)(1); 42 U.S.C. § 12117(a) (adopting the

administrative exhaustion requirements of Title VII).        In deferral

states, like Maryland, the limitations period is 300 days from the

date of the allegedly discriminatory act.10      Id.   The ADA and Title




     10 A “deferral state” is one that has its own state or local
agency with authority to grant or seek relief from employment
discrimination or to institute criminal proceedings on behalf of
the alleged victim.    42 U.S.C. § 2000e-5(e)(1).    The Maryland
Commission on Civil Rights is the applicable state enforcement
agency.
                                14
      Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 15 of 24


VII open the door for a private citizen to bring a civil action

only upon either: (1) the dismissal of the administrative action

by the EEOC, or (2) after 180 days have elapsed from the filing of

the administrative claim with the EEOC. 42 U.S.C. § 2000e-5(f)(1).

Once the door opens, the plaintiff has 90 days to file a claim.

Id.

      Defendant     raises     three     arguments      regarding       this

administrative framework; the first argument involves the 2016

EEOC Charge, the second argument involves the 2018 EEOC Charge,

and the third argument involves the 2019 EEOC Charge.

            1.    The 2016 EEOC Charge

      Plaintiff filed the 2016 EEOC Charge on November 21, 2016 and

the EEOC dismissed the action on December 13, 2016.         (ECF Nos. 11-

4; 11-5).    Defendant argues that Plaintiff failed to file suit

within 90 days of dismissal and that Plaintiff’s claims are

therefore untimely.      (ECF No. 11-1, at 6).        Plaintiff concedes

that she included details underlying the 2016 EEOC Charge “as

relevant background information only[,]” (ECF No. 14, at 4), and

“disclaims any entitlement [to] relief” based on the 2016 EEOC

Charge (id., at 6). Plaintiff also notes that the 2016 EEOC Charge

“did not allege discrimination based on disability” and argues

that “the facts alleged regarding her disabilities are not time-

barred based on the date when she became disabled.”          (Id., at 7).

Defendant’s reply notes Plaintiff’s concession and contends that


                                    15
     Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 16 of 24


Plaintiff knew of her current disability claims because her hip

injury occurred in March 2016 and her mental health struggles

developed between March and November 2016.              (ECF No. 20, at 2-5).

Therefore, Defendant argues that Plaintiff’s failure to include

the disability claims in the 2016 EEOC Charge, or to amend the

2016 EEOC Charge to include them, renders them untimely now. (Id.,

at 3-4).

     Plaintiff   may   include   the       2016   allegations        as   relevant

background information.     Evans v. Tech. Applications & Serv. Co.,

80 F.3d 954, 962 (4th Cir. 1996).          Defendant’s argument regarding

Plaintiff’s knowledge of her disability claims by November 2016 is

unpersuasive. Plaintiff did not undergo hip surgery until December

2016 and did not return to work until at least February 2017.

Plaintiff    challenges   Defendant’s       failure      to   make    the    leave

donation program available to her, failure to reassign her to

another    district,   failure   to   honor       her   no    prisoner      contact

limitation, and failure to honor her no enforcement duty limitation

as failures to provide reasonable accommodations.                    (ECF No. 1,

¶¶ 44-45, 48, 57, 123).    These alleged failures occurred beginning

in May 2017, well after Plaintiff filed the 2016 EEOC Charge and

received notice of her right to sue.

            2.   The 2018 EEOC Charge

     Plaintiff filed the 2018 EEOC Charge on March 19, 2018 and

amended her charge on May 17, 2018.               (ECF No. 1, ¶¶ 79, 114).


                                      16
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 17 of 24


Defendant acknowledges this charge is “properly at issue” but

contends    that,    after    applying   the   300-day   limitation      period

outlined above, “only those facts and/or acts that occurred on or

after May 23, 2017 could properly be included in [the 2018 EEOC

Charge] and thus the instant suit.”        (ECF No. 11-1, at 7 (emphasis

omitted)).     Defendant requests that paragraphs 11 through 47 of

the complaint “be struck.”          (Id., ¶ 8).   Plaintiff responds that

those allegations are not untimely because they are part of a

continuing violation.         (ECF No. 14, at 7-8).      Defendant counters

that   Plaintiff’s      complaint   alleges    “independent   and    isolated

incidents, which are not the kind of ‘continuing action’ that might

excuse the untimeliness of her filing.”           (ECF No. 20, at 4).

       The “continuing violation” theory “allows for consideration

of   incidents   that    occurred    outside   the   time   bar   when   those

incidents are part of a single, ongoing pattern of discrimination.”

Holland v. Wash. Homes, Inc., 487 F.3d 208, 219 (4th Cir. 2007)

(citing Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 118

(2002)); see also Davenport v. Maryland, 38 F.Supp.3d 679, 686

(D.Md. 2014).       The theory only applies, however, to hostile work

environment claims.          Morgan, 536 U.S. at 117; Perkins v. Int’l

Paper Co., 936 F.3d 196, 209 n.5 (4th Cir. 2019) (“Unlike claims

for disparate treatment and retaliation, the continuing violation

doctrine applies to a hostile work environment claim.               Thus, the

timeliness    issues    discussed    regarding    [Plaintiff’s]     disparate


                                      17
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 18 of 24


treatment and retaliation claims do not apply here.” (citations

omitted)).         Plaintiff’s allegations predating May 23, 2017 may

only support her hostile work environment claims; they are untimely

for her remaining claims.          As noted at the outset, moreover, what

precisely the adverse employment actions alleged to have been

discriminatory is not stated.

              3.     The 2019 EEOC Charge

       Plaintiff filed the 2019 EEOC Charge on March 12, 2019, after

she filed the instant complaint on February 3, 2019 but before the

180-day time period for the EEOC to respond expired on September

8, 2019.      (ECF No. 14, at 5).         Defendant argues that Plaintiff

failed to exhaust her administrative remedies.

       This issue arises out of the parties’ failure to communicate

effectively.         Plaintiff     contends   that,   prior   to   filing   the

complaint, her counsel alerted Defendant to the exhaustion issue.

(ECF    No.   14,     ¶ 4;   ECF   No.   15-2,   ¶ 5).    From     Plaintiff’s

perspective, including the 2019 EEOC Charge appeared efficient.

(Id.).     The alternatives to including the 2019 EEOC Charge were

(1) omitting the 2019 EEOC Charge in the complaint and amending

the complaint upon exhaustion to include it or (2) omitting the

2019 EEOC Charge in the complaint and filing a new lawsuit upon

exhaustion to advance the 2019 EEOC Charge.               (Id.).     Plaintiff

therefore included the 2019 EEOC Charge in the complaint but stated

her intention to file an amended complaint without the 2019 EEOC


                                         18
        Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 19 of 24


Charge if Defendant “intended to seek dismissal for failure to

exhaust[.]”     (Id.).

        Despite Plaintiff’s disclosure, Defendant apparently did not

inform Plaintiff of its intention to seek dismissal for failure to

exhaust.      Now Plaintiff offers to amend the complaint, not to

remove the 2019 EEOC Charge as she offered in March, but to “cure

any defect . . . regarding administrative exhaustion.”              (ECF No.

14, at 9). Defendant, not Plaintiff, “compound[s] [the] confusion”

surrounding this issue. (ECF No. 20, at 6). Plaintiff’s inclusion

of the 2019 EEOC Charge supplements the complaint and does not

present an exhaustion issue.        She should promptly file an amended

or supplemental complaint to add facts occurring after the filing

of the initial complaint.          Fed.R.Civ.P. 15(d) (“On motion and

reasonable notice, the court may, on just terms, permit a party to

serve    a   supplemental    pleading      setting   out   any   transaction,

occurrence, or event that happened after the date of the pleading

to be supplemented.         The court may permit supplementation even

though the original pleading is defective in stating a claim or

defense.”).

        B.   Title VII (National Origin and Sex Discrimination)

        Defendant argues that Plaintiff fails to state a claim for

national origin and sex discrimination because her allegations are




                                      19
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 20 of 24


conclusory and because the complaint makes only passing references

to her protected classes.11      (ECF No. 11-1, at 9-11).

       Title VII prohibits discrimination “against any individual

with    respect   to   [her]   compensation,     terms,    conditions,    or

privileges of employment because of such individual’s race, color,

religion, sex, or national origin[.]” 42 U.S.C.             2000e-2(a)(1).

Plaintiff’s    disparate    treatment   and   hostile     work   environment

claims fall under § 2000e-2.       Perkins, 936 F.3d at 206.       Title VII

also prohibits discrimination based on an employee’s opposition to

any employment practice made unlawful by Title VII or participation

in any Title VII investigation, proceeding, or hearing.            42 U.S.C.

§ 2000e-3.    Plaintiff’s retaliation claim falls under § 2000e-3.

Perkins, 936 F.3d at 206.

       “To evaluate Title VII claims in the absence of convincing

direct evidence of discriminatory intent, courts apply the burden-

shifting analysis outlined in McDonnell Douglas Corporation v.

Green, 411 U.S. 792 (1973).”         Chang Lim v. Azar, 310 F.Supp.3d

588, 600 (D.Md. 2018).      Plaintiff does not provide direct evidence




       11
        Defendant’s motion seeks dismissal of Counts I through V
but focuses its argument on Plaintiff’s discrimination claims
(Counts I and II).    Defendant fails to distinguish Plaintiff’s
hostile work environment and retaliation claims (Counts III
through V). To establish a prima facie hostile work environment
claim, Plaintiff must first prove that she was harassed because of
her protected status (her national origin and sex).       Moret v.
Green, 494 F.Supp.2d 329, 341 (D.Md. 2007). Plaintiff fails to do
so here. To establish a prima facie retaliation claim, however,
Plaintiff need not prove discrimination.
                                20
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 21 of 24


for any of her Title VII claims and must proceed under the

McDonnell Douglas approach.         Under the McDonnell Douglas approach,

the    plaintiff    must    first   establish         a   prima    facie     case    of

discrimination.       Hill v. Lockheed Martin Logistics Mgmt., Inc.,

354 F.3d 277, 285 (4th Cir. 2004).              If the plaintiff does so, the

burden then shifts to the employer to assert a “legitimate,

nondiscriminatory       reason”     for       the    allegedly         discriminatory

conduct.    Id.     “If the employer meets that burden of production,

‘the    burden     shifts   back    to    the       plaintiff     to    prove   by   a

preponderance of the evidence that the employer’s stated reasons

were not its true reasons, but were a pretext for discrimination.”

Adams v. Trs. of the Univ. of N.C.-Wilmington, 640 F.3d 550, 558-

59 (4th Cir. 2011) (quoting Hill, 354 F.3d at 285).

       Counts I and II raise sex and national origin discrimination

claims based on disparate treatment.                To establish a prima facie

case, a plaintiff must present facts demonstrating: (1) membership

in a protected class; (2) satisfactory job performance; (3) adverse

employment action; and (4) different treatment from similarly

situated employees outside the protected class.                   Perkins, 936 F.3d

at 207.    Although Plaintiff need not “allege facts sufficient to

establish a prima facie case under Title VII on a motion to

dismiss, [s]he must nevertheless plead facts sufficient to support

a reasonable inference that an alleged adverse employment action

was motivated by bias or discrimination.” Chang Lim, 310 F.Supp.3d


                                         21
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 22 of 24


at 601.     Plaintiff has not done so here.            Plaintiff identifies

herself as Italian female and identifies her supervisors, Sergeant

Ferinde, Sergeant Lundy, and Lieutenant Carter, as American males.

(ECF No. 14, at 10-12).         She also emphasizes Lieutenant Carter’s

statement “that he needed ‘two males’ in the cell block area

because they are stronger[.]” (Id., at 12).                 These conclusory

allegations are insufficient.            Moreover, until/unless Plaintiff

identifies    conduct    sufficient      to   constitute    specific     adverse

employment actions, such as ultimate disciplinary actions, her

suggestion that others were treated less harshly does not begin to

contain enough detail.        Counts I and II will be dismissed.

       Count III raises a retaliation claim.           “To establish a prima

facie case of retaliation, a plaintiff must present facts that

establish that (1) the plaintiff engaged in a protected activity;

the    employer   took   an    adverse    employment    action    against    the

plaintiff; and (3) ‘there was a causal link between the two

events.’”    Chang Lim, 310 F.Supp.3d at 603 (quoting Boyer-Liberto

v.    Fontainebleau   Corp.,    786   F.3d    264,   281   (4th   Cir.   2015)).

Plaintiff summarily concludes that “Defendant subjected [her] to

unlawful retaliation” but does not identify the adverse employment

action she challenges or connect it to any protected activity that

she took.    (ECF No. 1, ¶ 142).         Count III will be dismissed.

       Counts IV and V raise discriminatory and retaliatory hostile

work environment claims.        A hostile work environment exists “when


                                         22
       Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 23 of 24


the    workplace   is   permeated   with    discriminatory   intimidation,

ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions the of the victim’s employment and create an

abusive working environment.”          Boyer-Liberto, 786 F.3d at 277

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)

(alteration omitted)).      “To prove such a claim, a plaintiff must

show that (1) the plaintiff experienced unwelcome harassment; (2)

the harassment was based on the plaintiff’s race, color, religion,

national origin, or [sex]; (3) the harassment was sufficiently

severe or pervasive to alter the conditions of employment and to

create an abusive atmosphere; and (4) there is some basis for

imposing liability on the employer.”         Chang Lim, 310 F.Supp.3d at

599.    Plaintiff’s conclusory allegations of national origin and

sex discrimination and harassment are again insufficient.                She

alleges legal conclusions, not facts.           Counts IV and V will be

dismissed.

       Defendant’s motion does not seek dismissal of Plaintiff’s ADA

claims under Fed.R.Civ.P. 12(b)(6).           Counts VI through IX will

proceed.

       C.    Motion for Leave to File an Amended Complaint

       Plaintiff’s response “requests an opportunity to move for

leave to file an amended complaint[.]” (ECF No. 14, at 12).

Defendant opposes this request.           (ECF No. 25, at 9).    Plaintiff

notes that she “intends to seek Defendant’s consent and/or file a


                                     23
      Case 1:19-cv-00323-DKC Document 21 Filed 06/16/20 Page 24 of 24


motion for leave to file an [a]mended [c]omplaint [to describe

further her] claims and supplement the facts alleged regarding:

(1) similarly-situated employees outside of Plaintiff’s classes

treated   more     favorably;   and    (2)   Plaintiff’s     exhaustion     of

administrative remedies[.]”       (Id., at 2).      The former reason is

insufficient by itself.     Unless a disciplinary action constitutes

an adverse action by itself, or is part of a sufficient hostile

environment or retaliation claim, the identification of others

purportedly treated more favorably would not matter.            Amending or

supplementing to add facts occurring since the initial complaint,

such as satisfying exhaustion requirements, would be appropriate.

Plaintiff is advised to be thorough and specific in preparing an

amended   and    supplemental   complaint,    delineating,    if   she    can,

specific adverse employment actions so that proper evaluation of

the sufficiency of the claims can be conducted.

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendant BCPD will be denied in part and granted in part.                   A

separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      24
